DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2011/0006239 (“Gerlich”).
Regarding claim 1, Gerlich discloses a seat assembly for a valve, the seat assembly comprising: 
a diaphragm (6) defining a first diaphragm end (top end, relative to the figure) and a second diaphragm end (bottom end, relative to the figure), the diaphragm comprising a diaphragm end wall (bottom wall of diaphragm 6, see annotated figure below) at the second diaphragm end, the diaphragm end wall defining an inner diaphragm end wall surface (surface, which abuts diaphragm guide 2) and an outer diaphragm end wall surface (sealing surface 19); and 


    PNG
    media_image1.png
    816
    779
    media_image1.png
    Greyscale

Regarding claim 2, Gerlich discloses the seat assembly defining a seat assembly axis (longitudinal axis extending through guide stem 11 and central hole 12; see annotated figure above) through a center of the guide disc; and the guide stem extends from the guide disc (see annotated figure above) axially along the seat assembly axis.  
Regarding claim 3, Gerlich discloses the diaphragm (6) further comprises a diaphragm sidewall (wall 6b which abuts sidewall 2b of diaphragm guide 2) coupled to the diaphragm end wall (see annotated figure above) and extending from the first diaphragm end (top end, relative to the figure) to the second diaphragm end (bottom 
Regarding claim 6, Gerlich discloses the diaphragm (6) comprises a resilient material (although Gerlich does not explicitly describe the material makeup of the diaphragm 6, the diaphragm must be formed of sufficiently resilient material to allow flexing of flange 7 between the valve open and closed positions) and the diaphragm guide (2) comprises a rigid material (although Gerlich does not explicitly describe the material makeup of the diaphragm guide 2, the diaphragm guide must be sufficiently rigid as to allow guided movement of the guide stem 11 along guide bore 12).  
Regarding claim 7, Gerlich discloses the outer diaphragm end wall surface (19) defines a diaphragm sealing surface (sealing against seating surface 22).  
Regarding claim 8, Gerlich discloses the diaphragm (6) further comprises a diaphragm sidewall (6b) coupled to the diaphragm end wall (bottom wall of diaphragm defining surface 19; see annotated figure above) and extending from the first diaphragm end (top end, relative to the figure) to the second diaphragm end (bottom end, relative to the figure), and wherein the outer diaphragm end wall surface (19) defines a diaphragm step between the diaphragm sealing surface and the diaphragm sidewall (see step formed between surface 19 and flange 7).  
Regarding claim 10, Gerlich discloses the diaphragm guide (2) further comprises a guide sidewall (2b) extending (upwardly, relative to the orientation of the figure) from an outer periphery of the guide disc (see annotated figure above).

Claim(s) 21, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US4893645 (“Augustinas”).
Regarding claim 21, Augustinas discloses a valve comprising 
a valve body (22) defining an inlet cavity region (24) and an outlet cavity region (26); 
a bonnet (30) coupled to valve body and defining an upper chamber (chamber defined between diaphragm 32 and bonnet 30 within which spring 70 is disposed); 
a seat assembly movable between an open orientation (position where diaphragm 32 is separated from seating surface 28) and a closed orientation (see position of fig. 2) and defining an equalization pathway (at least partially defined by ports 66 and 68) extending from the inlet cavity region to the upper chamber, the seat assembly comprising a diaphragm (32) and a monolithic diaphragm guide (60), the monolithic diaphragm guide defining a guide disc (see disc portion of monolithic diaphragm guide 60 in annotated fig. 2, below) and a guide stem (see portion of monolithic diaphragm guide 60 through which equalization pathway 68 is defined in annotated fig. 2, below), the diaphragm defining a diaphragm end wall (wall of diaphragm 32, which abuts disc portion of monolithic diaphragm guide 60), the guide disc abutting the diaphragm end wall; 
a depressurization pathway (at least partially defined by 76) extending from the upper chamber to the outlet cavity region; and 
a solenoid system (16) comprising a plunger (86), the plunger movable between a closed position (position where seal 84 abuts seat 82 as illustrated in fig. 2), wherein 

    PNG
    media_image2.png
    1015
    892
    media_image2.png
    Greyscale

Regarding claim 23, Augustinas discloses the equalization pathway (at least partially defined by ports 66 and 68) comprises an equalization hole (see hole through diaphragm 32 through which stem of diaphragm guide 60 extends) formed through the diaphragm (32) and an equalization passage (68) formed through the diaphragm guide (60).  
Regarding claim 25, Augustinas discloses the solenoid system (16) further comprising a solenoid (88) and a spring (106), the spring biasing the plunger (86) to the closed position (position where seal 84 abuts seat 82 as illustrated in fig. 2) and the solenoid configured to generate a magnetic field to move the plunger to the open position (position where seal 84 is separated from seat 82).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich, as applied to claim 1 above, in view of US2015/0260306 (“Arnold”).
Regarding claims 4 and 5, Gerlich discloses the seat assembly an annular outer disc lip (2b) extending from the inner guide disc surface (inner surface of diaphragm guide 2 against which spring 4 abuts), wherein the annular outer disc lip is concentric to the guide stem (11).
Gerlich does not disclose the guide disc defining an annular inner disc lip extending from the inner guide disc surface, wherein the annular inner disc lip is concentric to the guide stem.  


    PNG
    media_image3.png
    993
    837
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by configuring the diaphragm guide disc to have concentric annular inner and outer disc lips defining an annular disc groove therebetween, as taught by Arnold, so as to prevent unwanted movement of the spring.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich, as applied to claim 1 above, in view of US2017/0146137 (“Koelzer”).
Regarding claim 9, Gerlich illustrates the guide disc (2) being attached to the diaphragm end wall (wall of diaphragm 6 defining surface 19); however, Gerlich fails to disclose the attachment being made by a fastener.
Koelzer teaches (see paragraph [0028]) a seat assembly having a guide disc (56), which is attached to a diaphragm end wall (68) by a fastener (“adhesive”; see paragraph [0028]), more specifically an adhesive.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by fastening the guide disc to the diaphragm end wall by an adhesive, as taught by Koelzer, so as to better prevent misalignment within the seat assembly.
Claim(s) 11-? is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Arnold.
Regarding claim 11, Gerlich discloses a valve comprising: 
a valve body (mainly defined by 1 and 16) defining an inlet cavity region (23) and an outlet cavity region (24); 
a bonnet (3) coupled to valve body; and 
a seat assembly configured to move between an open orientation (where surfaces 19 and 22 are separated) and a closed orientation (where surfaces 19 and 22 are in abutment), the seat assembly comprising a diaphragm (6) and a diaphragm guide (2), the diaphragm guide defining a guide disc (disc portion defining surface 2a) and the diaphragm defining a diaphragm end wall (wall defining surface 19), a spring (4) biasing 
wherein, in the open orientation, fluid is permitted to flow between the inlet and outlet cavity regions, and in the closed orientation, fluid is prohibited from flowing between the inlet and outlet cavity regions.  
Gerlich does not disclose the first spring end of the spring secured to the guide disc by the engagement of the first spring end with a disc groove of the guide disc.
Arnold teaches (see fig. 7) a first spring end (bottom end, relative to the orientation of fig. 7) of a spring (see annotated fig. 7, below) secured to a guide disc (704) by the engagement of the first spring end with a disc groove (see annotated fig. 7, below) of the guide disc.

    PNG
    media_image4.png
    993
    740
    media_image4.png
    Greyscale


Regarding claim 14, Gerlich discloses the diaphragm guide (2) further comprises a guide stem (11) extending from the guide disc (disc portion defining surface 2a); the bonnet (3) comprises a bonnet post defining a bonnet bore (12); and the guide stem slidably engages the bonnet bore and is configured for linear movement within the bonnet bore.  
Regarding claim 17, Gerlich discloses the diaphragm (6) further comprises an annular diaphragm flange (7 and/or 15) retained between the bonnet (3) and the valve body (mainly defined by 1 and 16).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Arnold, as applied to claim 11 above, and further in view of US4517803 (“Jamison”).
Regarding claim 12, Gerlich discloses the bonnet (3) and valve body (mainly defined by 1 and 16) define an upper chamber (5).
However, Gerlich is silent to disclosing a control system configured to adjust the pressure in the upper chamber.  
Jamison teaches (see fig. 1) a valve having a bonnet (36) and a valve body (mainly defined by 16 and 26) define an upper chamber (54); and a control system (mainly defined by 44 and 46) configured to adjust a pressure in the upper chamber (see col. 3, lines 18-26).  
.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Arnold, as applied to claims 11 and 14 above, and further in view of US4715578 (“Seltzer”).
Regarding claims 15 and 16, Gerlich discloses the guide stem slidably engaging the bonnet bore (12).
However, Gerlich does not disclose a guide bushing engaged with the bonnet post, the guide bushing defining a bushing bore, the guide stem slidably engaging the bushing bore; wherein: the guide bushing defines an outer bushing surface; the outer bushing surface defines bushing threading; the bonnet post defines an inner sidewall surface; the inner sidewall surface defines bonnet threading; and the bushing threading of the guide bushing is configured to mate with the bonnet threading of the bonnet.  
Seltzer teaches (see fig. 1) a valve comprising a guide bushing (46) engaged with a bonnet post (post defining threaded bore with which guide bushing 46 is engaged), the guide bushing defining a bushing bore (bore through which guide stem 44 extends), a guide stem (44) slidably engaging the bushing bore;
wherein: the guide bushing defines an outer bushing surface (threaded exterior surface of guide bushing 46); the outer bushing surface defines bushing threading (exterior threading of guide bushing 46); the bonnet post defines an inner sidewall surface (radially inner surface defining female threading, which engages male threading 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by employing a guide bushing threadingly engaged with the bonnet post, the guide bushing defining a bushing bore, the guide stem slidably engaging the bushing bore, as taught by Seltzer, so as to be capable of using a material, which allows easier sliding of the guide stem.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich, as applied to claim 1 above, in view of US4517803 (“Jamison”).
Regarding claim 18, Gerlich discloses a valve opened by a method comprising: 
providing the valve, the valve comprising an inlet cavity region (23), an outlet cavity region (24), an upper chamber (5), and a seat assembly separating the upper chamber from the inlet and outlet cavity regions, the seat assembly comprising a monolithic diaphragm guide (2) and a diaphragm (6), the monolithic diaphragm guide comprising a guide disc (portion forming abutment surface 2a) abutting the diaphragm; 
regulating the pressure in the upper chamber (via port 13); 
sliding a guide stem (11) of the monolithic diaphragm guide within a bonnet bore (12) of the valve; and 
disengaging a diaphragm sealing surface (19) of the diaphragm from a valve body sealing surface (22) of the valve to allow fluid flow from the inlet cavity region to the outlet cavity region.

Jamison teaches (see fig. 1) a valve opened by a method comprising decreasing a pressure in an upper chamber (54), wherein decreasing the pressure in the upper chamber comprises operating a control system (mainly defined by 44 and 46) to release fluid from the upper chamber (see col. 3, lines 18-26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by configuring the upper chamber to have a pressure decreased by a control system by releasing fluid from the upper chamber, as taught by Jamison, so as to have better regulate opening and closing of the valve.
Regarding claim 19, the combination of Gerlich and Jamison discloses decreasing the pressure (Jamison, see col. 3, lines 18-26) in the upper chamber (Gerlich, 5) comprises operating a control system (Jamison, 44 and 46) to release fluid from the upper chamber.  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Jamison, as applied to claims 18 and 19 above, and further in view of Seltzer.
Regarding claim 20, the combination of Gerlich and Jamison discloses sliding the guide stem (Gerlich, 11) of the monolithic diaphragm guide (Gerlich, 2) within the bonnet bore (Gerlich, 12) of the valve comprises sliding the guide stem linearly along the bonnet bore.
the guide stem of the monolithic diaphragm guide within the bonnet bore of the valve comprises sliding the guide stem linearly along the guide bushing.
Seltzer teaches (see fig. 1) a valve comprising a guide bushing (46) engaged with a bonnet bore (bore of bonnet 16 within which bushing 46 is threadingly engaged); and sliding a guide stem (44) of a diaphragm guide (43) within the bonnet bore of the valve comprises sliding the guide stem linearly along the guide bushing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Gerlich and Jamison by employing a guide bushing engaged with the bonnet bore and sliding the guide stem linearly along the guide bushing, as taught by Seltzer, so as to be capable of using a material, which allows easier sliding of the guide stem.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustinas, as applied to claim 21 above, in view of US2020/0056633 (“Weingarten”).
Regarding claim 24, Augustinas discloses the depressurization pathway (at least partially defined by 76) comprises a depressurization port (port extending through seat 82) formed through the bonnet (30) and a depressurization channel (channel extending through tube 80) formed through the bonnet, a sealing ring (78) and the valve body (22).
Augustinas does not disclose the depressurization channel being formed through the diaphragm; however, Weingarten teaches (see fig. 2) a valve having a depressurization pathway comprising a depressurization port (108) formed through a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Augustinas by configuring the depressurization channel to extend through a portion of the diaphragm, as taught by Weingarten, so as to provide a valve with a depressurization channel that does not require an additional sealing ring.
Response to Arguments
Applicant’s arguments with respect to claim(s) October 27, 2021, have been fully considered.
With regards to the claim objections and 35 USC § 112 rejections presented in the prior office action, Applicant’s amendments filed October 27, 2021, have overcome these objection(s) and/or rejection(s), and the claim objection(s) and/or 35 USC § 112 rejection(s) are withdrawn.
With regards to the prior art rejection(s) of the claims over Szekely, Seltzer (which incorporates by reference Reese), and combinations thereof, Applicant’s amendment has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding Szekely, Seltzer (which incorporates by reference Reese), and combinations thereof are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US4180236 and US2005/0189506 disclose a valve having a .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753